Exhibit 99.2 UNAUDITED FINANCIAL STATEMENTS FOR SANTA LUCIA BANCORP AND SUBSIDIARY Santa Lucia Bancorp Consolidated Balance Sheets (dollars in thousands) Assets 30-Sep-11 31-Dec-10 (unaudited) Cash and due from banks $ $ Interest bearingdeposits Total cash and cash equivalents Securities available for sale Loans, net Premises and equipment, net Deferred income tax asset - Cash surrender value of life insurance Federal Reserve Bank and Federal Home Loan Bank stock, at cost Other Real Estate Owned Accrued interest and other assets Total Assets $ $ Liabilities and Shareholders' Equity Deposits: Noninterest-bearing demand $ $ Interest-bearing demand and NOW accounts Money market Savings Time certificates of deposit of $100,000 or more Other time certificates Total Deposits Short-term borrowings - - Long-term debt Accrued interest and other liabilities Total Liabilities Commitments and contingencies - - Shareholders' equity Preferred Stock - Series A Common stock - no par value; authorized 20,000,000 shares; Issued and outstanding, 2,003,131 shares at September 30, 2011 and at December 31, 2010 Additional Paid-in Capital Retained earnings (Accumulated Deficit) ) ) Accumulated other comprehensive income-net unrealized gains/(losses) on available-for-sale securities, net of taxes ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these financial statements Santa Lucia Bancorp Consolidated Statements of Income (in thousands except per share data) For the three month period ending For the nine month period ending 30-Sep-11 30-Sep-10 30-Sep-11 30-Sep-10 (unaudited) (unaudited) (unaudited) (unaudited) Interest Income Interest and fees on loans Federal funds sold/EIB 23 1 50 4 Investment securities Interest expense Interest-bearing demand deposits 3 7 9 28 Money Market 56 Savings 7 18 24 52 Time certificates of deposit Short-term borrowings - Long-term debt 22 35 69 Net interest income Provision for credit losses - Net interest income after provision for loan losses Noninterest income Service charges and fees 76 Gain on sale of investment securities - - Other income 26 Noninterest expense Salaries and employee benefits Occupancy Equipment Professional services Data processing Office related expenses 94 Marketing 50 Regulatory assessments 30 Directors' fees and expenses 7 93 Other real estate owned expenses 40 77 86 Other 81 (Loss) before income taxes Income tax expense 1 - Net (Loss) Dividends and Accretion on Preferred Stock Net (Loss) Applicable to Common Shareholders Per Share Data Net (loss) - basic Net (loss) - diluted The accompanying notes are an integral part of these financial statements Santa Lucia Bancorp Consolidated Statements of Cash Flows (dollars in thousands) (For the nine month period ended) 30-Sep-11 30-Sep-10 (unaudited) (unaudited) Cash flows from operating activities: Net (loss) $ ) $ ) Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization Provision for loan losses Write down on other real estate owned Stock-based compensation expense Loss on sale of other real estate owned - Gain on sale of investment securities ) ) Other items, net Net cashprovided by operating activities Cash flows from investing activities: Proceeds from principal reductions and maturities of investment securities Proceeds from sale of investment securities Proceeds from sale of other real estate owned - Purchases of investment securities - ) Redemption of FHLB/FRB stock - Net change in loans ) Purchases of bank premises and equipment ) ) Net cash provided (used) by investing activities Cash flows from financing activities: Net change in deposits ) Net change in borrowings - ) Dividends paid on Preferred Stock ) ) Cash dividends paid - (1
